Citation Nr: 0630585	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-06 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
December 1968 to August 1972, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) discloses a need for 
further development prior to final appellate review.  In this 
case, the appellant contends that he is entitled to service 
connection for PTSD on the basis of several alleged 
stressors.  These alleged stressors include: being exposed to 
bombings while stationed at Cam Ranh Bay and having to assist 
in bagging the bodies of deceased servicemen (See March 2003 
examination report, p. 3; April 2003 statement in support of 
claim, pgs. 1-2; April 2005 statement, p. 1); being 
hospitalized as a result of an ankle injury during which the 
appellant saw numerous people with horrible injuries that 
included shrapnel wounds and amputations (Id.); and visiting 
an orphanage close to his base that housed severely injured 
children (Id.).  The appellant also reported seeing a 
serviceman commit suicide and dogs licking the corpse's 
remains while on leave at a service base in Quin Nhon. April 
2003 statement in support of claim, p. 2.

The evidence of record shows that the appellant worked as an 
administrative specialist in service and that he served in 
the Republic of Vietnam from November 1969 to November 1970. 
See AF form 7 (Foreign Service); chronological listing of 
service sheet; DD 214 form (listing foreign service as one 
year and one day).  His service medical records do not 
corroborate his alleged stressors as they fail to reflect any 
complaints, treatment or diagnoses of psychiatric problems in 
service.  However, the appellant's service medical records do 
include a clinical record cover sheet which appears to 
indicate that the appellant was hospitalized at the U.S. Air 
Force Base in Cam Ranh Bay from September 14, 1970 to 
September 24, 1970.  See service medical records dated from 
December 1969 to June 1972.  Thus, while the appellant's 
assertion regarding his proximity to severely injured 
servicemen while hospitalized for his ankle injury is 
credible, the Board notes that service personnel records do 
not reflect that the appellant was assigned to assist in 
bagging the bodies of deceased servicemen; or that he 
traveled to an orphanage close to his base to visit children 
there. 

The RO attempted to verify the appellant's alleged stressors 
through the U.S. Armed Services Center for Unit Records 
Research (USASCRUR; now known as the U.S. Army and Joint 
Services Records Research Center (JSRRC)); but a search could 
not be performed since it was determined that the appellant 
did not provide specific enough information as to the date of 
the stressors. See USASCRUR note to file received February 
2005.  The Board observes that the appellant reported only 
that his alleged stressors occurred in 1970, which is too 
broad of a time frame for a secondary source research search 
to be performed. See April 2003 response to PTSD 
questionnaire; April 2003 statement in support of claim.  The 
exact months, as well as the year, of the stressors were 
needed to verify the events.  When the exact month of a 
stressor event is unknown, a veteran should be asked to 
provide an approximate time of the year that the stressor 
occurred (such as "June or July," "summer" or "fall").  
In this case, the appellant was notified on several occasions 
that such information was needed. See May 2003 rating 
decision, p. 3 ("Your response [to the PTSD questionnaire] 
failed to indicate specific information such [as] date, 
location and unit you were assigned to at the time that could 
eventually be verified though the military service 
department"); February 2004 informal conference report 
("The decision review officer noted that the stressor 
statement provided by the veteran did not include sufficient 
information to request confirmation of the reported 
stressors").  However, he stated that he could not provide 
the information requested because he could not remember dates 
from that period of time. April 2005 statement from the 
appellant, p. 2 with copy of Supplemental Statement of the 
Case.  

The only evidence of record attempting to corroborate the 
appellant's stressor statements are two letters from a 
friend/serviceman of the appellant; and these letters address 
only two of the appellant's alleged stressors. See May 2003 
and April 2005 letters from D.K.  If sufficiently credible 
and probative, "buddy" statements may serve to corroborate 
in-service stressors alleged by veterans. See Sizemore v. 
Principi, 18 Vet. App. 264 at 274 (2004) [buddy statement 
could be used to corroborate a veteran's statement that he 
was blown off of a vehicle].  In his letters, D.K. stated 
that he and the appellant grew up in the same town.  They 
both ended up in different branches of the service; and got 
to see each other a couple of times while on leave.  D.K. 
stated that during a visit to Cam Ranh Bay (the appellant's 
base), the men experienced a bombing that lasted several 
hours and required them to stay in a sandbag bunker.  During 
a visit to D.K.'s base at Quin Nhon, the men reportedly 
observed another man commit suicide and saw dogs from the 
base licking some of the corpse's remains. Id.  

In this case, the Board finds that the statements from D.K. 
are not sufficiently detailed to corroborate the appellant's 
claim since the stressors referenced in D.K.'s statements 
have not been verified in any way, including confirmation of 
the leave at the respective bases by the appellant or D.K., 
confirmation of any bombings taking place at Cam Ranh Bay, or 
confirmation that a serviceman committed suicide at Quin Nhon 
during the year 1970.  Due to the fact that both the 
appellant and D.K. experienced the above-alleged stressors 
together, the Board finds that the appellant should be 
afforded another opportunity, with the assistance of D.K., if 
necessary, to supply some additional information as to the 
time frames in which the stressors occurred (such as the 
seasons that the events took place); and that the case should 
be remanded for this purpose.  In addition, the appellant 
should be afforded a new VA examination even if the other 
claimed stressors are not verified, as the Board finds his 
statements regarding his proximity to injured servicemen to 
be credible.  Although the appellant was diagnosed with PTSD 
in March 2003 by a VA examiner, the Board observes that the 
examiner related the PTSD diagnosis to a "sustained 
stressful situation" rather than any specific stressor 
event. See March 2003 examination report, p. 4.      

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107.  

2.  The AMC should contact the appellant 
in order to obtain additional information 
that will permit the AMC to verify the 
appellant's alleged stressors while in 
service.  With respect to the alleged 
stressors set forth in the May 2003 and 
April 2005 letters from D.K., the 
appellant should be asked to provide an 
approximate time frame (or season of the 
year) during which these events occurred.  
The appellant should be advised that he 
can contact his friend/serviceman D.K. in 
an attempt to determine D.K.'s 
recollection as to the approximate dates 
(or season of the year) that D.K. was on 
leave at Cam Ranh Bay and experienced a 
bombing there; and the approximate dates 
(or season of the year) when the 
appellant visited D.K. at Quin Nhon 
during which a serviceman committed 
suicide.  The appellant should also be 
informed that this information is 
absolutely necessary to permit 
verification of his contentions that he 
experienced the above-referenced 
stressors while in service. 

3.  If the appellant provides the 
information set forth in paragraph 2 
above, the AMC should try once again to 
corroborate the appellant's alleged 
stressors through all appropriate 
sources.  

4.  The AMC should then refer the 
appellant's claims file to an 
appropriately qualified examiner to 
obtain a medical opinion as to whether 
the appellant has PTSD that is as likely 
as not related to a specific verified 
trauma experienced during service.  In 
addition to any stressors for which 
verification is obtained pursuant to this 
remand, the examiner should consider the 
appellant's assertion that he saw 
severely wounded servicemen while 
hospitalized at the U.S. Air Force 
Hospital in Cam Ranh Bay in September 
1970 to be credible.  The examiner is 
requested to review all pertinent records 
associated with the claims file and 
provide a clear rationale for his/her 
opinion as a discussion of the facts and 
the medical principles involved would be 
of considerable assistance to the Board.

When the development requested has been completed, the case 
should again be reviewed by the AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


